Case 2:20-cr-00022-TOR   ECF No. 11   filed 03/10/20   PageID.19 Page 1 of 1




                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON



                                                                Mar 10, 2020
                                                                    SEAN F. MCAVOY, CLERK
